Exhibit 10.18








































WAUSAU PAPER CORP.




2005 DIRECTORS DEFERRED COMPENSATION PLAN




(as amended December 19, 2007)









































--------------------------------------------------------------------------------










WAUSAU PAPER CORP.




2005 DIRECTORS DEFERRED COMPENSATION PLAN







1.

Establishment of Plan.  Wausau Paper Corp. (the “Company”) hereby amends the
Wausau Paper Corp. 2005 Directors Deferred Compensation Plan on December 16,
2005 (the “Plan”), effective as of January 1, 2005.

2.

Purpose.  The purpose of the Plan is to provide an alternative method of
compensating members (the “Directors”) of the Board of Directors of the Company
(the “Board”), whether or not they otherwise receive compensation as employees
of the Company, in order to aid the Company in attracting and retaining as
Directors persons whose abilities, experience, and judgment can contribute to
the continued progress of the Company and to provide a mechanism by which the
interests of the Directors and the shareholders can be more closely aligned.

3.

Definitions.  As used in this Plan, the following terms shall have the meaning
set forth in this paragraph 3:

(a)

“Account” means each account or subaccount established pursuant to section 5(a)
to record the Directors Fees deferred by a Participant and the interest or Stock
Equivalent Units to be credited on such amounts pursuant to section 5.

(b)

“Beneficiary” means such person or persons, or organization or organizations, as
the Participant from time to time may designate by a written designation filed
with the Company during the Participant’s life.  Any amounts payable hereunder
to a Participant’s Beneficiary shall be paid in such proportions and subject to
such trusts, powers, and conditions as the Participant may provide in such
designation.  Each such designation, unless otherwise expressly provided
therein, may be revoked by the Participant by a written revocation filed with
the Company during the Participant’s life.  If more than one such designation
shall be filed by a Participant with the Company, the last designation so filed
shall control over any revocable designation filed prior to such filing.  To the
extent that any amounts payable under this Plan to a Participant’s Beneficiary
are not effectively disposed of pursuant to the above provisions of this
paragraph 3(a), either because no designation was in effect at the Participant’s
death or because a designation in effect at the Participant’s death failed to
dispose of such amounts in their entirety, then for purposes of this Plan, the
Participant’s “Beneficiary” as to such undisposed of amounts shall be the
Participant’s estate.





-1-




--------------------------------------------------------------------------------

(c)

A “Change of Control” means the happening of any of the following events:




(1)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding Common Stock (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following:  (i) any acquisition directly from the Company other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company, (ii)
any acquisition by the Company, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company, (iv) any acquisition pursuant to a transaction which
complies with clauses (A), (B), and (C) of subparagraph (3) of this paragraph
3(b), (v) except as provided in subparagraphs (4) and (5) of this paragraph
3(b), any acquisition by any of the Woodson Entities or any of the Smith
Entities, or (vi) any increase in the proportionate number of shares of
Outstanding Company Common Stock or Outstanding Company Voting Securities
beneficially owned by a Person to 20% or more of the shares of either of such
classes of stock if such increase was solely the result of the acquisition of
Outstanding Company Common Stock or Outstanding Company Voting Securities by the
Company; provided, however, that this clause (vi) shall not apply to any
acquisition of Outstanding Company Common Stock or Outstanding Company Voting
Securities not described in clauses (i), (ii), (iii), (iv), or (v) of this
paragraph 3(b)(1) by the Person acquiring such shares which occurs after such
Person had become the beneficial owner of 20% or more of either the Outstanding
Company Common Stock or Outstanding Company Voting Securities by reason of share
purchases by the Company; or




(2)

A change in the composition of the Board such that the individuals who, as of
March 4, 1999, constitute the Board (such Board shall be hereinafter referred to
as the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, for purposes of the Plan, that any individual
who becomes a member of the Board subsequent to the Effective Date whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be deemed to be and shall be considered as
though such individual were a member of the Incumbent Board, but provided,
further, that any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used





-2-




--------------------------------------------------------------------------------

in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so deemed or considered as a member of
the Incumbent Board; or




(3)

Consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the assets or securities of any other entity (a “Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (the
“Resulting Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company, any Woodson Entity, any Smith Entity, or such Resulting
Corporation) will beneficially own, directly or indirectly, 20% or more of,
respectively, the outstanding shares of common stock of the Resulting
Corporation or the combined voting power of the then outstanding voting
securities of such Resulting Corporation entitled to vote generally in the
election of directors except to the extent that such ownership existed with
respect to the Company prior to the Corporate Transaction, and (C) individuals
who were members of the Incumbent Board will constitute at least a majority of
the members of the board of directors of the Resulting Corporation; or




(4)

The Woodson Entities acquire beneficial ownership of more than 35% of the
Outstanding Company Common Stock or Outstanding Company Voting Securities or of
the outstanding shares of common stock or the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Resulting Corporation; or




(5)

The Smith Entities acquire beneficial ownership of more than 35% of the
Outstanding Company Common Stock or Outstanding Company Voting Securities or of
the outstanding shares of common stock or the combined voting power of the then





-3-




--------------------------------------------------------------------------------

outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Resulting Corporation; or




(6)

The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.




For purposes of this paragraph 3(b), the term “Woodson Entities” shall mean
Aytchmonde P. Woodson, Leigh Yawkey Woodson and Alice Richardson Yawkey, members
of their respective families and their respective descendants (the “Woodson
Family”), heirs or legatees of any of the Woodson Family members, transferees by
will, laws of descent or distribution or by operation of law of any of the
foregoing (including of any such transferees) (including any executor or
administrator of any estate of any of the foregoing), any trust established by
any of Aytchmonde P. Woodson, Leigh Yawkey Woodson, or Alice Richardson Yawkey,
whether pursuant to last will or otherwise, any partnership, trust, or other
entity established primarily for the benefit of, or any other Person the
beneficial owners of which consist primarily of, any of the foregoing or any
Affiliates or Associates of any of the foregoing or any charitable trust or
foundation to which any of the foregoing transfers or may transfer securities of
the Company (including any beneficiary or trustee, partner, manager or director
of any of the foregoing or any other Person serving any such entity in a similar
capacity).




For purposes of this paragraph 3(b), the term “Smith Entities” shall mean David
B. Smith and Katherine S. Smith, members of their respective families and their
respective descendants (the “Smith Family”), heirs or legatees of any of the
Smith Family members, transferees by will, laws of descent or distribution or by
operation of law of any of the foregoing (including of any such transferees)
(including any executor or administrator of any estate of any of the foregoing),
any trust established by either of David B. Smith or Katherine S. Smith, whether
pursuant to last will or otherwise, any partnership, trust or other entity
established primarily for the benefit of, or any other Person the beneficial
owners of which consist primarily of, any of the foregoing or any Affiliates or
Associates of any of the foregoing or any charitable trust or foundation to
which any of the foregoing transfers or may transfer securities of the Company
(including any beneficiary or trustee, partner, manager or director of any of
the foregoing, or any other Person serving any such entity in a similar
capacity).




For purposes of this paragraph 3(b), the terms “Affiliate” and “Associate” shall
have the meanings ascribed to such terms in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act as in effect on the date of this Plan.

(d)

“Code” means the Internal Revenue Code of 1986, as amended, and reference to any
section of the Code shall be deemed to include any successor section or
sections.  Any





-4-




--------------------------------------------------------------------------------

reference to a section of the Code shall also be deemed to incorporate any
regulation promulgated thereunder.

(e)

“Committee” means the Compensation Committee of the Board.

(f)

“Common Stock” means the common stock, no par value, of the Company.

(g)

“Controlled Group” means the Company and each other member of the controlled
group of corporations or other entities under common control to which the
Company belongs for purposes of determining whether a separation from service
has occurred pursuant to Section 409A of the Code and the regulations
promulgated thereunder.

(h)

“Directors Fees” means all of the compensation to which a Director would
otherwise become entitled for services to be rendered as a Director.

(i)

“Fair Market Value” of the Common Stock means  




(1)

If the principal market for the Common Stock is a national securities exchange,
the closing price of the Common Stock on the New York Stock Exchange if the
Common Stock is then listed for trading on such exchange, otherwise, the closing
price of the Common Stock as reported on the principal exchange on which the
Common Stock is then listed for trading.




(2)

If the principal market for the Common Stock is an over-the-counter market, the
closing price of the Common Stock reported in the Nasdaq National Stock Market,
or if the Common Stock is not then listed for trading in such market, the
closing price reported on any other bona fide over-the-counter stock market
selected in good faith by the Committee.

(3)

If the date on which Fair Market Value is to be determined is not a business
day, or, if there shall be no reported transactions for such date, such
determination shall be made on the next preceding business day for which
transactions were reported.  

(j)

“Fiscal Year” means the fiscal year of the Company as from time to time in
effect.

(k)

“Participant” means a Director who has made an election to defer Directors Fees
in accordance with paragraph 4 or who has an undistributed balance in his
account.

(l)

“Specified Employee” means any employee of the Company or any other member of
the Controlled Group who is a “specified employee” as determined pursuant to
Code Section 409A.  For purposes of this paragraph (l), the Specified Employee
identification date shall be December 31, and the Specified Employee effective
date shall be April 1.





-5-




--------------------------------------------------------------------------------

(m)

“Termination of Employment” means, with respect to a Director who is an
employee, termination of the Director’s employment with the Company and each
other member of the Controlled Group.

(n)

“Termination of Service” means the later of (1) the bona fide termination of a
Participant’s service as a member of the Board and (2) the Participant’s
Termination of Employment.

4.

Right to Defer Directors Fees.




(a)

Each Director may elect before January 1 of each Fiscal Year (each such Fiscal
Year a separate “Election Year”) to defer the payment of all or any portion of
the Directors Fees to which the Participant would otherwise become entitled for
services to be rendered during such Election Year.  An election by a Director to
defer Directors Fees pursuant to this subparagraph (a) shall be effective with
respect to Directors Fees earned during the Election Year and shall remain in
effect only through the last day of the Election Year.  




(b)

Despite any other provision of subparagraph (a), if a person becomes a Director
during a fiscal year, such Director may elect to defer all or any portion of the
Directors Fees earned and payable with respect to the Fiscal Year in which he is
elected a Director (the “Initial Election Year”) (1) from and after the date on
which he is elected a Director if an election is filed on or before the date of
such election, or (2) if no election is filed pursuant to clause (1), on the
first day of the first month immediately following the month in such Initial
Election Year in which such election is made, if such election has been made
within 30 days of the date on which he was elected a Director.  An election by a
Director to defer Directors Fees pursuant to this subparagraph (b) shall remain
in effect only through the last day of the Initial Election Year.  Any election
to defer payment of Directors Fees other than the election of a Director under
this paragraph 4(b) with respect to the Initial Election Year shall be governed
by the provision of paragraph 4(a).




(c)

Directors Fees deferred by a Participant shall be distributable in accordance
with paragraph 9 hereof only after such Participant’s Termination of Service.
 Any Directors Fees not subject to an election made in accordance with this
paragraph 4 shall be paid to the Director in cash.

5.

Accounting and Elections.




(a)

The Company shall establish one or more subaccounts denominated as the
Participant’s Deferred Cash Account and/or Deferred Stock Account.  Each
Participant’s Deferred Cash Account or Deferred Stock Account, as the case many
be, shall be credited with





-6-




--------------------------------------------------------------------------------

the Directors Fees deferred by this Participant for a single Election Year and
any interest or Stock Equivalent Units credited on such amounts.




(b)

Each Participant shall make an initial election at the time his deferral
election is filed with respect to the first Election Year of the Participant
pursuant to paragraph 4 to have his deferred Directors Fees allocated to the
Deferred Cash Account or the Deferred Stock Account established under his
Election Year Account.  At the same time a Participant files an election
pursuant to paragraph 4(a) with respect to a subsequent Election Year, the
Participant (1) shall elect to have the Directors Fees to be deferred for such
Election Year allocated to his Deferred Cash Account or Deferred Stock Account
which is established for such Election Year and (2) may elect the proportion by
which the cumulative balance of his Accounts as of the last day of the Fiscal
Year in which such election is made shall be allocated among one or both of his
Deferred Cash Accounts and Deferred Stock Accounts; provided, however, that such
proportion shall be applied in a uniform manner to all of such Participant’s
Election Year Accounts then maintained under the Plan.  The transfer of a
Participant’s Account balance pursuant to an election made under subparagraph
(b)(2) shall be made in accordance with the following:




(1)

in the case of a transfer from a Deferred Cash Account into a Deferred Stock
Account, that portion of the balance in the Participant’s Deferred Cash Account
as of the last day of the Fiscal Year in which the Participant has made an
election to transfer his Deferred Cash Balance shall be determined after giving
effect to all other adjustments required by this Plan and such portion shall be
debited from the Participant’s Deferred Cash Account and credited to his
Deferred Stock Account effective as of the first day of the next subsequent
Fiscal Year.




(2)

in the case of a transfer from a Deferred Stock Account into a Deferred Cash
Account, the number of Stock Equivalent Units in the Participant’s Deferred
Stock Account as of the last day of the Fiscal Year to which the Participant has
made an election to transfer his Deferred Stock Account shall be determined
after giving effect to all other adjustments required by this Plan and such
Stock Equivalent Units shall be converted into cash equivalent by multiplying
the number of such units by an amount equal to the per share Fair Market Value
of the Common Stock on the last day of the Fiscal Year.  Effective as of the
first day of the next subsequent Fiscal Year, the Participant’s Deferred Stock
Account shall be debited by the number of Stock Equivalent Units so transferred
and the Participant’s Deferred Cash Account credited by the amount of cash
equivalent so determined.




Any election made by a Participant in accordance with this paragraph 5 shall
remain in effect until a new election filed by the Participant becomes
effective.  A Participant’s initial





-7-




--------------------------------------------------------------------------------

election shall be effective as of the date the Director becomes a Participant.
 Notwithstanding any other provision of this Plan, an election pursuant to this
paragraph 5 which changes the Account to which any balance in such Participant’s
Accounts shall be allocated shall not be effective (1) unless, in the case of an
election which is not a “Discretionary Transaction” within the meaning of Rule
16b-3(b)(1), as promulgated pursuant to the Exchange Act (a “Discretionary
Transaction”), such election has been approved by the Committee prior to the
last day of the Fiscal Year in which such election is made or (2) with respect
to a Discretionary Transaction, if it is made by a Participant within six months
of any immediately preceding election filed by such Participant under this Plan
or any other plan of the Company (the “Prior Election”) and (a) the
Participant’s election under this Plan will result in a transfer from the
Participant’s Deferred Cash Account to the Participant’s Deferred Stock Account
and the Prior Election resulted in a disposition of the Company’s equity
securities, as defined in Section 16 of the Exchange Act, and any regulations
promulgated thereunder (“Equity Securities”), or (b) the Participant’s election
under this Plan will result in a transfer to the Participant’s Deferred Cash
Account from the Participant’s Deferred Stock Account and the Prior Election
resulted in an acquisition of  the Company’s Equity Securities.  




(c)

As of each date on which the Company shall make a payment of Directors Fees and
a Participant has a deferral election then in effect, there shall be credited to
such Participant’s Deferred Cash Account or Deferred Stock Account, as the case
may be in accordance with such Participant’s most recent effective election, the
Directors Fees otherwise payable to such Participant in cash as of such date.




(d)

Within 90 days of the end of each Fiscal Year in which this Plan is in effect,
the Company shall furnish each Participant a statement of the year-end balance
in such Participant’s Deferred Cash Account and Deferred Stock Account.

6.

Form for Elections.  The Secretary of the Company shall provide election forms
for use by Directors in making an initial election to become a Participant and
for making all other elections or designations permitted or required by the
Plan.

7.

Deferred Cash Account.  As of the last day of each fiscal quarter, there shall
be computed, with respect to each Deferred Cash Account which is then in
existence, an amount equal to interest on the average daily balance in such
Account during such quarter, computed at a rate per annum equal to the prime
rate of interest in The Wall Street Journal on the first day of each calendar
quarter.  In the event the prime rate is no longer published in The Wall Street
Journal (or in any substitute source as provided for herein), the Committee
shall select another published standard by which to determine the prime rate
then quoted by the principal banks in the United States and the Committee’s
determination in good faith of such rate shall be





-8-




--------------------------------------------------------------------------------

conclusive and binding on the Company and all Participants.  The amount so
determined shall be credited to and become part of the balance of such Account
as of the first day of the next fiscal quarter.

8.

Deferred Stock Account.  




(a)

As of each date on which the Company shall make a payment of Directors Fees and
a Participant has a deferral election then in effect which provides for the
deferral of payment of such fees to the Participant’s Deferred Stock Account,
the Directors Fees otherwise payable to such Participant in cash as of such date
shall be converted into that number of “Stock Equivalent Units” (rounded to the
nearest one-ten thousandth of a unit) determined by dividing the amount of such
Directors Fees by an amount equal to the per share Fair Market Value of the
Common Stock on such date.  




(b)

On each date on which a dividend payable in cash or property is paid on the
Common Stock, there shall be credited to each Deferred Stock Account such number
of additional Stock Equivalent Units as are determined by dividing (1) the
amount of the cash or other dividend which would have then been payable on the
number of shares of Common Stock equal to the number of Stock Equivalent Units
(including fractional shares) then represented in such Account by (2) an amount
equal to the per share Fair Market Value of the Common Stock on such date.  If
the date on which a dividend is paid on the Common Stock is the same date as of
which Directors Fees are to be converted into Stock Equivalent Units, the
dividend equivalent to be credited to such Account under this paragraph 8 shall
be determined after giving effect to the conversion of the credit balance in
such Account into Stock Equivalent Units.




(c)

The number of Stock Equivalent Units credited to a Participant’s Deferred Stock
Account shall be adjusted (to the nearest one-ten thousandth of a unit) to
reflect any change in the Common Stock resulting from a stock dividend, stock
split-up, combination, recapitalization or exchange of shares, or the like.

9.

Distribution of Deferred Amounts.




(a)

Distribution of amounts represented in a Participant’s Deferred Cash Account or
a Deferred Stock Account shall be made in accordance with the following:




(1)

Payment of the balance of the Deferred Cash Account and Deferred Stock Account
of a Participant whose Termination of Service occurs for a reason other than
death and prior to a Change of Control shall be made in a lump sum as of the
last day of the fiscal quarter coincident with or immediately subsequent to the
Participant’s





-9-




--------------------------------------------------------------------------------

Termination of Service if the Participant has not otherwise made an effective
election in accordance with the provisions of subparagraph (b).




(2)

In the event a Participant incurs a Termination of Service because of his death
or in connection with a Change of Control, payment of the balance of his
Deferred Cash Account and Deferred Stock Account shall be made in a lump sum as
of the last day of the fiscal quarter coincident with or immediately subsequent
to the Participant’s Termination of Service.




(b)

Subject to the provisions of subparagraph (e), at the same time as a Director
files an election to participate for an Election Year pursuant to paragraph 4,
the Director shall elect the timing and form of distribution of his Account or
Accounts established pursuant to paragraph 5 for such Election Year (the
Participant’s “Election Year Accounts”) as provided in this subparagraph (b);
provided, however, that no election shall be effective unless approved by the
Committee prior to the effective date of such election.  Subsequent to a
Participant having filed his initial election pursuant to this subparagraph (b),
but prior to his Termination of Service, Participant may elect an optional form
of distribution of such Election Year Accounts (or change a previous election),
but such election shall be effective only if (1) such election, by its terms,
will be effective not less than 12 months after the date on which it is received
by the Company, (2) such election is made not less than 12 months prior to the
date on which distribution of his Accounts was otherwise scheduled to begin, (3)
such election defers the distribution of such Accounts to a date which is not
less than five years subsequent to the date on which distribution of his
Accounts was otherwise scheduled to begin, (4) such election does not result in
the acceleration of the distribution of the Participant’s Accounts, and (5) such
election is approved by the Committee prior to the date specified in the
election as its effective date.  All such elections shall be subject to the
automatic distribution provisions of paragraph 9(a)(2), which shall govern the
distribution of benefits in the event of Termination of Service which occurs
because of death or in connection with a Change of Control.  Subject to the
foregoing limitations of this subparagraph (b), a Participant shall elect, with
respect to each Election Year Account, that payment of the balance of his
Deferred Cash Account and Deferred Stock Account for such Election Year shall be
made in installments and:




(1)

the fiscal quarter in which distribution of the Participant’s Election Year
Accounts shall begin (but in no event (A) earlier than the Director’s
Termination of Service or (B) later than the earlier of (i) the quarter
immediately following the quarter in which the Director’s Termination of Service
occurs after reaching mandatory retirement age, or (ii) the date five years
after the date of the Director’s Termination of Service); and








-10-




--------------------------------------------------------------------------------

(2)

the number of fiscal quarters over which such Election Year Accounts shall be
distributed to the Participant, which period shall not extend beyond the end of
the 40th fiscal quarter following the fiscal quarter in which such distribution
begins.




(c)

If installment payments were elected by the Participant pursuant to paragraph
9(b), distributions from the Participant’s Election Year Accounts shall be made
in quarterly installments beginning on the first day of the first fiscal quarter
following the date on which such Participant’s Termination of Service occurs or
each other later fiscal quarter as the Participant may have specified.




(1)

In the case of a Deferred Cash Account with respect to which installment
payments were elected, the amount of each quarterly installment shall be
determined by dividing the credit balance in such Account as of the distribution
date by the number of installments then remaining unpaid.  The credit balance in
such Account shall then be reduced by the amount of each distribution out of
such Account.




(2)

In the case of a Deferred Stock Account with respect to which installment
payments were elected, the amount to be distributed as each quarterly
installment shall be determined as follows:  (A) multiply the number of Stock
Equivalent Units (including any fraction thereof) then reflected in such Account
by the Fair Market Value of the Common Stock on such date; (B) add to the
product so determined the amount (if any) which has been credited to such
Account but which has not been converted into Stock Equivalent Units; and (C)
divide the total so obtained by the number of installments then remaining
unpaid.  The number of Stock Equivalent Units represented in a Deferred Stock
Account shall be reduced forthwith by that number (rounded to the nearest
one-ten thousandth of a unit) determined by dividing the amount of the
distribution by the Fair Market Value of the Common Stock taken into account for
purposes of clause (A) of the preceding sentence.




(d)

In the event that a Participant dies after receiving payment of some, but less
than all, of the entire balance of an Election Year Accounts to which such
Participant is entitled under this Plan, the unpaid balance shall be paid in a
lump sum to the Participant’s Beneficiary.




(e)

Notwithstanding any other provision of the Plan or any election made or
permitted to be made hereunder, no election as to the timing or form, or both,
of the distribution of a Participant’s Accounts, and no other distribution
otherwise provided for by this Plan, shall be effective or made, as the case may
be, if such timing or distribution would cause the Plan to fail to meet the
requirements of Code Section 409A and cause the Participant to be subject to the
interest and additional tax imposed pursuant to Code Section 409A(a)(1)(B), and
any such





-11-




--------------------------------------------------------------------------------

election or such other provision shall be modified in the operation of the Plan
so that the timing or form, or both, as the case may be, corresponds as closely
as possible to such election or other provision, but will then comply with the
requirements of Code Section 409A so as to preclude the application of Code
Section 409A(a)(1)(B); including, if required, the deferral of any distribution
for a period of not less than six months following the Termination of Employment
of a Participant who was a Specified Employee.




(f)

In the case of a Deferred Cash Account or a Deferred Stock Account with respect
to which payment is to be made in a lump sum, the amount of such payment shall
be determined as if installment payments had been elected and the lump sum was
the last (but only) such payment.




(g)

After a Participant’s Termination of Service occurs, neither such Participant
nor his Beneficiary shall have any right to modify in any way the schedule for
the distribution of amounts credited to such Participant under this Plan as
specified in the last election filed by the Participant.  

10.

Incompetency.  If, in the opinion of the Committee, a Participant shall at any
time be mentally incompetent, any payment to which such Participant would be
entitled under this Plan may, with the approval of the Committee, be paid to the
Participant’s legal representative, or to any other person for his benefit.

11.

Miscellaneous.




(a)

This Plan shall be effective upon adoption by the Committee.




(b)

Amounts payable hereunder may not be voluntarily or involuntarily sold or
assigned, and shall not be subject to any attachment, levy, or garnishment.




(c)

Participation in this Plan by any person shall not confer upon such person any
right to be nominated for re-election to the Board, or to be re-elected to the
Board.




(d)

The Company shall not be obligated to reserve or otherwise set aside funds for
the payment of its obligations hereunder, and the rights of any Participant
under the Plan shall be an unsecured claim against the general assets of the
Company.  All amounts due Participants or Beneficiaries under this Plan shall be
paid out of the general assets of the Company.




(e)

The Committee shall have all powers necessary to administer this Plan, including
all powers of Plan interpretation, of determining eligibility, the effectiveness
of elections, and of





-12-




--------------------------------------------------------------------------------

deciding all other matters relating to the Plan; provided, however, that no
Participant shall take part in any discussion of, or vote with respect to, a
matter of Plan administration which is personal to him, and not of general
applicability to all Participants.  All decisions of the Committee shall be
final as to any Participant under this Plan.  




(f)

The Committee may amend this Plan in any and all respects at any time, or from
time to time, or may terminate this Plan at any time, but any such amendment or
termination shall be without prejudice to any Participant’s right to receive
amounts previously credited to such Participant under this Plan; and, provided
further, that any amendment or termination of the Plan shall not cause any
amount otherwise payable hereunder to be accelerated in violation of the
requirements of Code Section 409A.





-13-


